Voto disidente del
Juez Asociado Señor Dávila.
San Juan, Puerto Rico, a 14 de febrero de 1980
Sin entrar a considerar si lo dispuesto en el Art. 32(1) de la nueva Ley de Primarias, Ley Núm. 6 de 24 de septiembre de *3371979, salva los defectos apuntados en el dictamen de este Tribunal en el caso de P.S.P. v. E.L.A., 107 D.P.R. 590 (1978), disiento del acuerdo del Tribunal al negarse a dejar sin efecto el entredicho dictado por el Tribunal Superior en virtud de lo expresado en mi disenso en el caso antes mencionado.
Ahora bien, aparte de lo anterior, considero irrazonable el acuerdo del Tribunal. Veamos porqué.
Es sabido que toda ley se presume constitucional y que la Asamblea Constituyente estableció en la See. 4 del Art. V de la Constitución que “[njinguna ley se declarará inconstitucional a no ser por una mayoría del número total de los jueces de que esté compuesto el tribunal de acuerdo con esta Constitución o con la Ley”. El obvio propósito de esta disposición es salvaguardar la voluntad del pueblo representado en la Asamblea Legislativa. Siendo esto así, y alegándose en el presente recurso que en la nueva Ley de Primarias, Ley Núm. 6 de 24 de septiembre de 1979, se ha subsanado la principal deficiencia de que adolecía la anterior ley — Ley Núm. 102 de 24 de junio de 1977 — según se resolvió en P.S.P. v. E.L.A., supra resulta irrazonable e injusto mantener en toda su fuerza y vigor el interdicto dictado por el Tribunal Superior. El no suspenderlo convierte en académico el recurso en lo que se relaciona a las primarias a celebrarse el 17 de febrero de 1980. Por otro lado, si se suspenden los efectos del interdicto convierte en académico el caso de la parte demandante. La única forma justa y razonable de resolver este dilema es adoptando una resolución siguiendo los términos de la que adoptó el Tribunal en el caso de P.S.P. v. E.L.A., y teniendo presente lo dispuesto en el Art. 4 de la Ley Núm. 6 antes mencionada al efecto de que “[l]as primarias presidenciales *338se celebrarán en la fecha que cada partido político afiliado determine, pero no antes del tercer domingo de febrero ni después del 31 de marzo del año en que deban celebrarse las elecciones presidenciales en los Estados Unidos”.
Así, para proteger los intereses de ambas partes en el litigio la resolución dictada en el día de hoy por el Tribunal debió consignar que el recurso se resolvería no más tarde del 22 de febrero de 1980 de suerte que las partes tuvieran oportunidad de posponer las primarias y revisar el dictamen emitido y proteger sus derechos solicitando remedios ante el Tribunal Supremo de los Estados Unidos en auxilio de su jurisdicción.
-O—

(1) Dispone así:
“Interpretación de los Resultados de las Primarias Presidenciales. Siempre que los procedimientos de primarias presidenciales sean administrados e implementados desde su inicio hasta cumplimentación final por el Administrador Estatal de *337Elecciones, ni el número de los participantes, ni los resultados de ningún otro elemento del proceso de las mismas y/o demás procedimientos que se lleven a tenor con lo dispuesto en esta ley podrá ser oficialmente interpretado por el Gobierno de Puerto Rico para propósito alguno como indicador en relación con las preferencias que tenga o pueda tener nuestro pueblo o un sector del mismo en cuanto al asunto del status político, ni en cuanto a la dirección, si alguna, por la cual deba o pueda encaminarse Puerto Rico en términos de cambios a su actual status.”